HERRICK, J.
From an examination of the evidence in this ■case, I am satisfied that there is evidence tending to establish the facts found by the trial court, and I do not feel that I would be .justified in saying that such facts are not supported by the evidence in the case. The facts found by the court not being. disturbed, the conclusions of law found naturally follow. The opinion of the trial court is, in the main, satisfactory, and I see no reason to write another.
Judgment should be affirmed, with costs. All concur.